
	

113 HJ 126 IH: Proposing an amendment to the Constitution of the United States to control entitlement spending.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		2d Session
		H. J. RES. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Crawford (for himself, Mr. Griffin of Arkansas, Mr. Meadows, Mr. Cotton, Mr. Scalise, Mrs. Noem, Mr. Graves of Georgia, Mr. Rodney Davis of Illinois, Mr. Harris, Mr. Collins of New York, Mr. Mulvaney, Mr. Ross, Mr. Schock, Mrs. Wagner, Mr. McHenry, Mr. Calvert, Mr. Cramer, Mr. Culberson, Mr. Aderholt, and Mr. Yoder) introduced the following joint resolution; which was referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to control entitlement spending.
	
	
		That the following article is proposed as an amendment to the Constitution of the United States,
			 which shall be valid to all intents and purposes as part of the
			 Constitution when ratified by the legislatures of three-fourths of the
			 several States within seven years after the date of its submission for
			 ratification:
			
				 —
					1.No bill that increases the amount spent under an entitlement program or creates a new entitlement
			 program shall become law unless the bill is approved by a two-thirds
			 majority of each House or provides that such increase or program shall
			 terminate after not more than seven years.
					2.No bill that increases the amount spent under an entitlement program or creates a new entitlement
			 program shall become law unless the bill is spending neutral or creates a
			 net savings to the Government. After enactment, if the bill is not
			 spending neutral or does not create a net savings to the Government when
			 averaged over the previous two fiscal years, the President shall implement
			 spending reductions within the program, which Congress should prescribe,
			 sufficient to offset the actual increase in spending by the end of the
			 fiscal year so that it is either spending neutral or creates a net savings
			 to the Government.
					3.For purposes of this article, the term entitlement program means a program under which the United States is obligated to make such payments to any person or
			 government who meets the requirements established by that law regardless
			 of whether the funding for such program is provided for in advance by an
			 appropriation Act.
					4.Congress shall have the power to enforce and implement this article by appropriate legislation.
					.
		
